Citation Nr: 1823289	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  11-22 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for impingement syndrome of the right (major) shoulder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Koria B. Stanton, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1985 to June 1992, September 2003 to February 2004, January 2005 to May 2006, October 2013 to September 2014, and December 2014 to June 2015.  He is the recipient of numerous awards and decorations, to include the Combat Action Badge. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2011, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the record.  The Board remanded this matter in December 2013 and April 2017 for additional development and it now returns for further appellate review. 

As noted in the April 2017 Board remand, in an April 2015 rating decision, service connection for right ear hearing loss with a noncompensable rating, effective September 12, 2014, was granted, and service connection for allergies, diverticulitis, a groin condition, signs or symptoms involving the respiratory system, sleep disturbances, and left ear hearing loss were denied.  Additionally, in a June 2015 rating decision, service connection for degenerative arthritis of the right knee with a noncompensable rating, effective September 12, 2014, was granted, and service connection for a left knee condition was denied.  Thereafter, in February 2016, the Veteran entered a notice of disagreement as to the propriety of the initially assigned ratings for his right ear hearing loss and right knee disability, and the denial of service connection of the remaining issues.  

While on remand, in a March 2018 rating decision, service connection for degenerative arthritis of the left knee with a 10 percent rating, effective September 12, 2014, was granted, and the rating for degenerative arthritis of the right knee was increased to 10 percent, effective September 12, 2014.  A statement of the case addressing the latter issue was also issued at such time.  However, to date, the Veteran has not entered a notice of disagreement as to such rating decision, or perfected his appeal as to the issue of entitlement to a higher rating for his right knee disability.  Furthermore, a statement of the case has not yet been issued with regard to the Veteran's disagreement as to the propriety of the initially assigned rating for his right ear hearing loss, and denial of service connection for allergies, diverticulitis, a groin condition, signs or symptoms involving the respiratory system, sleep disturbances, and left ear hearing loss.  According to the Veterans Appeals Control and Locator System, such claims are still being developed by the Agency of Original Jurisdiction (AOJ).  As a result, the Board declines jurisdiction over these issues until such time as an appeal to the Board is perfected.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

During the course of the appeal, the Veteran was afforded VA examinations in September 2008, September 2009, and May 2017 with an addendum opinion rendered in August 2017 that address the nature and severity of his right should disability.  

However, subsequent to such examinations, the United States Court of Appeals for Veterans Claims (Court) addressed 38 C.F.R. § 4.40, which states that a VA examiner must "express an opinion on whether pain could significantly limit functional ability" and the examiner's determination in such regard "should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  In this regard, the Court concluded that, when a VA examiner is asked to provide an opinion as to additional functional loss during flare-ups of a musculoskeletal disability, the examiner must obtain information from the Veteran regarding the severity, frequency, duration, characteristics, and/or functional loss related to such flare-ups.  The Court further concluded that, if the examination was not being conducted during a flare-up, the examiner should provide an opinion based on estimates derived from the information above as to the additional loss of range of motion that may be present during a flare-up.  Additionally, if the examiner cannot provide an opinion as to additional loss of motion during a flare-up without resorting to mere speculation, the examiner must make clear that s/he has considered all procurable data (i.e., the information regarding frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups elicited from the Veteran), but any member of the medical community at large could not provide such an opinion without resorting to speculation.  Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017). 

Upon a review of the Veteran's VA examinations performed during the course of the appeal, it does not appear that all conformed to the Court's holdings in Sharp.  The Board observes that, while the Veteran denied experiencing flare-ups at the September 2008 and September 2009 VA examinations, he reported such at the time of the May 2017 VA examination.  In this regard, the May 2017 VA examiner indicated that pain significantly limited the Veteran's functional ability during his report flare-ups, but noted that he could not provide an estimate of such in terms of range of motion without mere speculation.  Here, the May 2017 VA examiner did not obtain all procurable data prior to finding the limitation of function (pain) could not be expressed without resorting to mere speculation.  

Therefore, the Board finds that a remand is necessary in order to obtain a retrospective medical opinion addressing the findings in the May 2017 VA examination pursuant to the Court's holding in Sharp, supra.

Accordingly, the case is REMANDED for the following action:

1.  Forward the record to the May 2017/August 2017 VA examiner so as to obtain a retrospective opinion regarding the findings referable to the Veteran's right shoulder disability rendered at the May 2017 VA examination.  The record, to include a complete copy of this remand, must be made available to the examiner.  

The examiner is requested to review the May 2017 VA examination containing the Veteran's endorsement of flare-ups in his right shoulder.  With regard to such examination, the examiner is requested to offer an opinion as to whether additional loss of range of motion was present during a flare-up.  If the examiner is unable to do so, the examiner must make clear that s/he has considered all procurable data (i.e., the information regarding frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups elicited from the Veteran), but any member of the medical community at large could not provide such an opinion without resorting to speculation.

All opinions expressed should be accompanied by supporting rationale.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




